UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2010 ATLANTIC COAST FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 333-167632 (Commission File Number) Being applied for (I.R.S. Employer Identification No.) 505 Haines Avenue, Waycross, Georgia31501 (Address of principal executive offices) (800) 342-2824 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On December 21, 2010, Atlantic Coast Financial Corporation (the "Company"), the proposed holding company for Atlantic Coast Bank and successor company for Atlantic Coast Federal Corporation, announced that it will extend the community offering being conducted in connection with its reorganization from the two-tier mutual holding company structure to the stock holding company structure to January 21, 2011.In connection with the extension of the community offering, the Company expects to launch an assisted broker program to sell shares of common stock in early January 2011. The closing of the offering remains subject to final regulatory, member and stockholder approvals.In addition, to consummate the offering, the Company must sell a minimum of 1,700,000 shares at $10.00 per share.The terms and conditions of the community offering are more fully set forth in the Company’s prospectus dated November 12, 2010. The full text of the press release announcing the extension of the community offering is set forth in Exhibit99.1. attached hereto. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. 99.1Press release dated December 21, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLANTIC COAST FINANCIAL CORPORATION Date: December 22, 2010 By: /s/ Thomas B. Wagers, Sr. Thomas B. Wagers, Sr. Chief Financial Officer (Duly Authorized Representative)
